        Case 6:18-cv-01302-JTM-GEB Document 1 Filed 10/29/18 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                    DISTzuCTOF KANSAS

UNITED STATES OF        AMERICA,                 )
                                                 )
                       Plaintiff,                )

                                                        Case   No.   18- 01302


A TAURUS, .38 CALIBER REVOLVER,
SERIAL NUMBER J046722.

                       Defendant.
                                                 )

                           COMPLAINT FOR FORFEITURE IN R.EM

        Plaintifl United   Srates   of America, by and through its attomeys, Stephen R' McAllister'

United States Attorney for the District of Kansas, and Annefte Gumey, Assistant United States

Attorney, brings this complaint and alleges as follows in accOrdance with Supplefiental Rule

G(2) ofthe Federal Rules of Civil Procedure:

                                      NATURE OF THE ACTION

I   .   This is an action to forfeit and condemn to the use and benefit of the United States of

America fie following property: A Taurus .38 caliber revolver, serial number J046722 for

violations of 2l U.S.C. S 841 et sgg-

                                      THE DEFENDANT IN REM

        2.     The defendant was seized on January 18' 2018' by the Bureau       ofAlcohol'

                                                                         warrant in Topeka,
Tobacco, Firearrns, and Explosives (ATF) during the execution ofa search

Kansas in the District of Kansas and is in the custody    ofATF'

                                     JURISDICTION AND VENUE
         Case 6:18-cv-01302-JTM-GEB Document 1 Filed 10/29/18 Page 2 of 6




          3.       Plaintiffbrings this aclion in rem in its orvn right lo forfeii and condemn the

defendant. This Court has jurisdiction over an aclion commenced by the United States under 28

U.S.C. S 1345, and over an action for forfeiture under 28 U.S C. S 1355'

         4.        This Court has in ram jurisdiction over the delerdant propcrty under 28 U S'C'

1355(b). Upon fiting this complaint, the plai:rtiff requests that the Court issue an arrest warrant

i,, rem pu$uant to Supplemental Rule G(3)(b), which the plaintiffrvill execute upon the

defendanl pursuant to 28 U-S.C. S      ll55(d)   and Supplemental Rule G(3Xc)'

          5,       Venue is proper in this district pursuanl to 28 U-S.C. S I 355(b    XI   )' because an

act or om:ssion giving rise to the    forliiture occuned in this district'

                                      BASIS FOR FORFEITURE

          6.       The defendant is subject to forfeiture pursuant to     2l u.S.C.5 88I(aXl I) asitwas

used or intended to be used to facilitate the sale. receipt, possession. or concealment of controlled

substances in violation     ofTitle 21, United   States Code' Section 841, et seq'

                                                   FACTS

          7.       Supplemental Rule o(2)(f) requires this complaint to state sufficiently detailed

facts to support a reasonable belieflhat the govemment         rvill   be able to meel ils burden   ofproofat

trial.   Such facts and circumstances supporting the seizure and forfeiture of the defendant are

contained in Exhibit A which is attached hereto and incorporated by reference'

                                          CLAIM FOR RTLIEF

          WHEREpORE, the plaintiff requesrs that the court issuc a warranl of arrest in retn for

the arrest     ofthe defendant: that notice ofthis action   be given to all persons rvho reasonably
        Case 6:18-cv-01302-JTM-GEB Document 1 Filed 10/29/18 Page 3 of 6




appear to be potential claimants ofinterests in the defendant; that the defendant be forfeited and

condemned to the United States of America; that the plaintiffbe awarded its costs and

disbu$ements in this action; and ftr: such other and further reliel as this Court deems proper aad

jusl.

          The United States hereby requests that trial ofthe above entitled matter be held in the

City of Wichita, lGnsas.

                                                        Respectfu   lly submitted,

                                                       STEPHEN R. MCALLISTER




                                                       ANNETTE GURNEY #I 1602
                                                       Assistant United States Attorney
                                                       1200 Epic Center,30l N. Main
                                                       Wichita, Kansas 67202
                                                       (316)   269-g8l
                                                       Annette. gumey@usdoj. gov




                                          }ECLARATION

          I, Daniel Cassidy, am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives. I have read the contents of the foregoing Complaint for Forfeiture, and the

exhibit thereto, and the statements contained therein are true to the best ofmy knowledge and

belief.
Case 6:18-cv-01302-JTM-GEB Document 1 Filed 10/29/18 Page 4 of 6




I declare under penalty of perjury that the foregoing is true and correct'

Execured   on|6ir//o   2?'   ourof october,   201 &.




                                                Bureau of Alcohol, Tobacco, Firearms, and
                                                Explosives
     Case 6:18-cv-01302-JTM-GEB Document 1 Filed 10/29/18 Page 5 of 6




            AFFIDAVIT IN SUPPORT OF A COMPLAINT FOR FORFEITURf,

       I, Daniel Cassidy, statc as follows:

       2.      I ama Special Agent with   the Bureau of Alcohol, Tobacco, Firearms and

Explosives, (ATF) and have been since November 2005. Prior to holding this position, I rvas       a


Deputy Sheriff for the Scdgwick County Kansas Sherilfs Office from January 1998 until

becoming a Special Agent. I am a graduate ofthe ATF National Academy Special Agcnt Basic

Training Prognm and the Federal Law Enforccment Training Center (FLETC) Basic Criminal

lnvestigator Training Program. I also hold a bachelor's degree in Criminal Justice, I have

participated in numerous investigations and received tnining related to cellular telephones and

cellular data, and in the collection and recovery ofevidence. As a Special Agentwith ATF, I

have executed federal search warrants and arrest warrants.

       2.      This affidavit is based on my own personal knowledge and information provided

to me by other law enforcement agents and offtcers. I havc not included each and every fact

known to me conceming this investigation. I havc only set forth facts sufficicnt to support th€

Complaint For Forfeiture ofthe following property:

               A. A Taurus   .38 caliber revolver, serial number J046722.

       3.      During 2017 and 2018 the Topeka Police Depadment and the Drug Enforcement

Administrarion (DEA) were investigating individuals involved in the distribution of marijuana in

the Topeka, Kansas area. As part   ofthat investigation on January 19,2018, DEA executed     a


State ofKansas search warrant for 3812 N. Kansas Avenue. Topeka, Kansas. rvhich was the

residence of Kenneth Barsch and Nicole Paine.

       4.      During the search warrant, DEA pc'rsonnel recovered eight cellophane bags and

one Tupperw'are container   ofa green lcafy   substance believed to be marijuana, which totaled
     Case 6:18-cv-01302-JTM-GEB Document 1 Filed 10/29/18 Page 6 of 6




approximately five pounds. Additionally, approximately S28,003.00 ia Uniled States currency

was found in the residence. The Taurus .38 caliber revolver, serial number J046722 was located

in the kitchen and was loaded with five rounds of ammunition.

       5.      3ased on the foregoing. I have probable cause to believe that the Taurus .38

caliber revolver. serial number J046722     wx      used or intended to be used to facilitate the

tmnsportation, sale, receipt, possession, or concealment ofcontolled substances in violation        of

Title 2l , United States Cod.. Section   841 , et   seo. Accordingly the Taurus firearm is subject to

forfeiture pursuant to Title 21, United States Code, Section 881 (aXl l).




                                                           Bureau   ofAlcohol. Tobacco. Firearms and
                                                           Explosives



                                                    )t\
       Subscribed and swom before me        thislT-dav of October.       2018.




       My commission expires:   ]   -J 'JCA A
